7 F.3d 224
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herbert Clyde LYNCH, Plaintiff-Appellant,v.Anthony CASTRONOVA;  Bernadetta M. Brooks, U.S. ProbationOfficer;  Jon B. Dudiak, Maryland State Police;J. R. Costa, Maryland State Police;Rick Lyne, Defendants-Appellees.
No. 93-6330.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 10, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CA-92-1190-HM)
Herbert Clyde Lynch, Appellant Pro Se.
Gary Patrick Jordan, United States Attorney, Jeanette Plante, Assistant United States Attorney, Baltimore, Maryland;  John Joseph Curran, Jr., Attorney General, Steven Giles Hildenbrand, Assistant Attorney General, Baltimore, Maryland;  Millicent Edwards Gordon, Assistant Attorney General, Pikesville, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Herbert Clyde Lynch appeals from the district court's order denying relief on his civil rights complaint.1  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Lynch v. Castronova, No. CA-92-1190-HM (D. Md. Dec. 10, 1992;  Mar. 12, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.2

AFFIRMED


1
 Lynch's complaint raised claims under 42 U.S.C. § 1983 (1988) and under the decision in  Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971)


2
 We deny Appellee Brooks's Motion to Dismiss